Carpenter, J.
This is a writ of error brought to reverse a judgment of a justice of the peace. In the superior court the defendant in error demurred to the writ, on the ground that the proper party was not made defendant. The court sustained the demurrer, and the plaintiff now brings the record before this court by motion in error.
The writ of error is brought against Ward Wheeler. The only question we care to consider is, whether he, or School District Number Ten, of the town of Redding, was the plaintiff in the original action. If he was not the plaintiff, and judgment was not rendered in his favor, it cannot be reversed on a writ of error brought against him. We are all of the opinion that the plaintiff in the action was the school district. It is true the declaration is somewhat loosely drawn, but we think it is apparent that it was the intention of the pleader to bring the suit in the name of the district, and that the justice so understood it, and rendered judgment accordingly. If so, however defective in form or substance the declaration may be, the judgment cannot be reversed in this proceeding.
Mr. Wheeler is named in the writ, but only “ as committee of School District Number Ten.” We cannot regard these words as descriptive of the person merely, nor can we reject them as surplusage, as we might perhaps if there was nothing else to indicate that he was not the party. The cause of action is described as an indebtedness to the school district, and there is no intimation of any indebtedness to Mr. Wheeler. The ground of the indebtedness is alleged to be « for the tuition of the children of said defendant at different times, as by the rate bills and books of said plaintiff, Ac.” This language is appropriate to the case, and easily enough *488understood, if we consider the school district as the party; but otherwise, upon the supposition that Mr. Wheeler is the party.
The judgment rendered is manifestly in favor of the district. The caption of the judgment is, “ The School District Number Ten of said Redding, vs. Lewis Goodsell of said Red-ding.” The record then goes on to say, “ The plaintiff appeared in the person of Ward Wheeler, committee of said district, &c.and there is nothing in the judgment to indicate that he, as an individual, had any interest in it.
There is no error in the judgment complained of.
In this opinion the other judges concurred.